IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-11335
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODOLFO TORRES,

                                     Defendant-Appellant.

                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-008-R
                       ---------------------

                            January 7, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Rodolfo Torres has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967).   Torres was sent a copy of counsel’s motion

and brief, but he has filed no response.      Our review of the brief

filed by counsel and of the record discloses no nonfrivolous

point for appeal.   Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.